Case: 10-30445 Document: 00511428735 Page: 1 Date Filed: 03/30/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 30, 2011

                                       No. 10-30445                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee
v.

EARL WILLIAMS,

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:07-cr-223-1


Before SMITH, DeMOSS, and OWEN, Circuit Judges.
PER CURIAM:*
       Earl Williams appeals his conviction by guilty plea of the offense of
possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1).
In his guilty plea, Williams reserved the right to challenge the district court’s
denial of his motion to suppress statements made by Williams to law
enforcement officers as well as any evidence obtained by way of those
statements.     Williams argues on appeal that the district court’s failure to
suppress such evidence was error because the statements made to law

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30445 Document: 00511428735 Page: 2 Date Filed: 03/30/2011



                                 No. 10-30445

enforcement officers while in custody were not made pursuant to a knowing and
intelligent waiver of his constitutional rights under Miranda v. Arizona, 384
U.S. 436 (1966).
                                       I.
      An Alcohol, Tobacco & Firearms joint law enforcement task force received
a tip that Williams and his girlfriend, Lakesha Dowl had received stolen
firearms. Thereafter, law enforcement officers questioned Williams and Dowl
about their knowledge of the firearms. Williams told the officers at that time
that he had not received a firearm.         Williams and Dowl then agreed to
accompany the officers to their office for a formal interview.       Before the
interview began, Detective Robert Stoltz advised Williams of his Miranda rights.
Specifically, Detective Stoltz read Williams his rights from a form that provided
the following bulleted statement of rights:
      •     You have the right to remain silent.

      •     Anything you say can be used against you in court.

      •     You have the right to talk to a lawyer before we ask you any
            questions and to have a lawyer with you during questioning.

      •     If you cannot afford a lawyer, one will be appointed for you if
            you wish before any questioning begins.

      •     If you decide to answer any questions now without a lawyer
            present, you have the right to stop answering at any time.

The form was positioned in such a manner that Williams could read his rights
along with Detective Stoltz. Williams thereafter signed a waiver that stated
      I have read this statement of my rights or it has been read to me,
      and I understand these rights. At this time I am willing to answer
      questions without a lawyer present. No promises or threats have
      been made to me, and no pressure or force of any kind has been used
      against me.



                                       2
    Case: 10-30445 Document: 00511428735 Page: 3 Date Filed: 03/30/2011



                                 No. 10-30445

Williams told Detective Stoltz that he understood his rights and would talk.
Detective Stoltz testified that Williams appeared to understand his rights, that
there was no reason to believe that he did not understand, and that he was not
confused about the fact that if he gave a statement it could be used against him.
Williams then proceeded to give Detective Stoltz a coherent statement admitting
to firearm possession. About forty minutes into the interview, Detective Stoltz
began to record Williams’s statement in compliance with his usual interview
procedure.
      Following an evidentiary hearing, the district court made a factual finding
that, based on the totality of the circumstances surrounding the interrogation,
Williams made a knowing and intelligent waiver of his Miranda rights.
Williams pled guilty and was sentenced to time served.
                                       II.
      We review a district court’s determination that a defendant knowingly and
intelligently waived his Miranda rights for clear error. See United States v.
Andrews, 22 F.3d 1328, 1340 (5th Cir. 1994). Thus, we will not reverse a district
court’s finding of a knowing and intelligent waiver “unless we are left with the
definite and firm conviction that a mistake has been committed.” Id. When
reviewing the record, we must consider all of the evidence presented at the
suppression hearing “in the light most favorable to the prevailing party, which
in this case is the government.” United States v. Raney, — F.3d —, No. 10-
20007, 2011 WL 474739, at *3 (5th Cir. Feb. 9, 2011) (internal marks and
citation omitted).
      A waiver is knowingly and intelligently made when it is “made with a full
awareness of both the nature of the right being abandoned and the consequences
of the decision to abandon it.” Moran v. Burbine, 475 U.S. 412, 421 (1986).
When making this determination, the court must consider the totality of the
circumstances surrounding the interrogation and waiver.          See id.   These

                                        3
    Case: 10-30445 Document: 00511428735 Page: 4 Date Filed: 03/30/2011



                                  No. 10-30445

circumstances include the defendant’s mental deficiencies, age, and familiarity
with the criminal justice process. See Cooper v. Griffin, 455 F.2d 1142, 1145 (5th
Cir. 1972).
      Williams argues that he could not knowingly and intelligently waive his
Miranda rights because he lacked the mental capacity to do so and the district
court’s factual finding to the contrary is clearly erroneous. Williams urges this
court to find that the district court erred by rejecting Dr. Susan Andrews’s
expert opinion that Williams could not have understood or appreciated his
Miranda rights. Specifically, he contends that the district court’s explanation
for why it did not find Dr. Andrews’s opinion persuasive suggests that it did not
appreciate the nature of Williams’s impairment.
      Dr. Andrews testified that Williams is borderline mentally retarded and
suffers from mixed receptive-expressive language disorder. This disorder, she
found, impairs his ability to comprehend complex sentences, or two or more
sentences together.     Due to his disorder, she concluded that Williams
understands at the level of a kindergartner and does not possess the mental
capacity to understand all of his Miranda rights.
      The record demonstrates that the district court, sitting as a fact finder,
considered and understood Dr. Andrews’s opinion but ultimately rejected it. It
did so for several reasons. The district court found Dr. Andrews’s methodology
for reaching the conclusion that Williams could not knowingly and intelligently
waive his rights weak and unpersuasive.       The district court noted that Dr.
Andrews failed to adequately explain how she reached her conclusion and
indicated that it found persuasive the fact that Williams’s statement to Detective
Stoltz was not confused—he was asked simple questions and his responses were
not hesitant.   The district court also questioned the facts upon which Dr.
Andrews’s opinion was built and Williams’s veracity. For example, Dr. Andrews



                                        4
    Case: 10-30445 Document: 00511428735 Page: 5 Date Filed: 03/30/2011



                                  No. 10-30445

stated in her report that Williams was illiterate and could not read but evidence
in the record indicated otherwise.
      The district court further noted that Dr. Andrews did not consider
Williams’s prior experience with the criminal justice system. Dr. Andrews
stated that she did not find such experience relevant in determining whether he
understood his rights. However, such evidence should be considered when
determining whether a defendant knowingly and intelligently waived his rights.
See Cooper, 455 F.2d at 1145.     The record demonstrates that Williams had a
reasonably good understanding of criminal courtroom procedure and spoke with
familiarity about the criminal justice process. By age twenty-seven, Williams
had a conviction for possession with intent to distribute crack cocaine and had
been arrested on at least fifteen other occasions. Detective Stoltz testified that
it was standard procedure to advise someone of their Miranda rights as part of
an arrest and that Williams had been read his rights on several prior occasions.
      We have reviewed the record and the briefs of the parties and cannot
conclude that the district court’s decision to reject Dr. Andrews’s opinion
constitutes reversible error. Viewing the evidence in the light most favorable to
the government, as we must, we hold that the district court’s finding that
Williams knowingly and intelligently waived his rights under Miranda is
plausible in light of the record as a whole and is therefore not clearly erroneous.
AFFIRMED.




                                        5